DETAILED ACTION
This action is in response to applicant's amendment filed 02/08/21.
The examiner acknowledges the amendments to the claims.
Claims 19, 21-26, 29, 31-32, 34-36 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
To the specification filed 03/26/2019:In paragraph [0001], after “January 27, 2016” --, now U.S. Patent No. 10,258,348,-- is inserted.

Allowable Subject Matter
Claims 19, 21-26, 29, 31-32, 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a kit including, inter alia, a sizing template with a curvature that is configured to provide measurement between arteries of the neck of the patient, as in claims 19 and 34, or a plurality of different sizing templates having a unique size or curvature, as in claims 21 and 29, or a first compression member that is configured to self-position in an anatomical groove of the neck of the patient and to spread surrounding structures of a first artery and direct a main force on the first artery and smaller force into the surrounding structures, as in claim 31, or a buckle located intermediate at least two attachments affording adjustment of a compression device to decrease the distance between the at least two of the attachments, the buckle configured to be located at a front of the neck of the patient and a hook and loop type attachment configured to be located at a back of the neck of the patient, as in claim 32.  The prior art of record, alone or in combination, is silent with regards to the above limitations, and lacks articulated reasoning with rational underpinning to support the legal conclusion of obviousness to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/11/2021